Citation Nr: 0430613	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  97-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service Connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1961 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
post-traumatic stress disorder (PTSD).

Appellant testified at a hearing before the RO's Decision 
Review Officer in June 1997, and a transcript of that hearing 
has been associated with the file.

Appellant requested a Travel Board hearing in conjunction 
with the appeal, but failed to report for the scheduled 
hearing in August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The instant appeal was 
pending before the Board on the date of enactment of the 
VCAA, so the VCAA applies to this case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004).  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Explicit therein is a 
duty to obtain relevant records pertaining to a claimant's 
active military service that are held or maintained by a 
government entity, if the claimant furnishes sufficient 
information to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  When a claimant asserts service connection for PTSD, 
VA must attempt to verify the claimant's alleged in-service 
stressors through the United States Armed Services Center for 
the Research of Unit Records (USASCRUR).  

In this case, RO submitted a request to USASCRUR for 
verification of claimed stressors, and USASCRUR duly 
responded in January 1998 that the unit information was too 
vague to permit adequate research.  The Board notes that on 
VA's request to USASCRUR the unit designation was garbled 
beyond recognition (appellant's unit was cited as "2nd RG 3ed 
Inf" rather than the correct "2nd Battle Group, 3rd Infantry 
Regiment, 7th Infantry Division, I Corps").  Also, VA's 
request to USASCRUR cited a date range of May 1962 through 
June 1963, which is too wide a range for USASCRUR to 
research.    

At this point, the Board finds that the duty to assist 
requires VA to request another search by USASCRUR, this time 
citing appellant's correct unit (CSC, 2nd BG, 3rd U.S. 
Infantry, 7th Infantry Division).  Appellant stated that the 
heaviest attack he experienced occurred the day prior to his 
return to the United States, which would put the attack 
specifically on or about May 8, 1963.  USASCRUR should 
specifically research the activity reports of the G-2 
(Intelligence) and G-3 (Operations), 7th Infantry Division, 
for the week prior to May 9, 1963, since appellant states 
that his outpost reported directly to 7th Division G-2 on a 
daily basis.  USASCRUR should research the same records from 
I Corps (ROK-US), since the outpost that appellant alleged 
was attacked was within the sector of the DMZ held by the 1st 
ROK Division rather than by US forces.   

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  RO should submit a request to 
USASCRUR for verification of 
appellant's claimed stressor (attack by 
North Korean forces on an outpost of 
the 1st ROK Division on the Korean DMZ 
in the month prior to May 8, 1963, in 
which a U.S. surveillance team came 
under fire).  Appellant's unit should 
be identified to USASCRUR as CSC, 2nd 
BG, 3rd U.S. Infantry, 7th Infantry 
Division, I Corps (ROK-US).  Records 
reviewed should include the G-2 
(Intelligence) and G-3 (Operations) 
logs of the 7th Infantry Division and I 
Corps (ROK-US) for that period.      

3.  After USASCRUR's response has been 
associated with the file, RO should re-
adjudicate appellant's claim for 
service connection for PTSD.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




